Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/02/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-12, 14-17, 19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Koie et al. (US 5,634,708) (hereinafter Koie) in view of Lee et al. (US 2006/0203486) (hereinafter Lee).
Re claim 1: Koie teaches a light-emitting device for a vehicle, comprising: a light source arrangement (5, fig. 2), which is arranged to emit light (light emitted from 5, fig. 2) in the direction of a first half- space (see annotated fig. 2), a reflection hologram (3, fig. 2), which is configured to produce a light-emission signature (F, fig. 2) during illumination in a direction 

    PNG
    media_image1.png
    412
    426
    media_image1.png
    Greyscale

	However, Koie is silent about the beam deflector designed to direct light from the light source arrangement as a spherical wave.

Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the beam deflector of Koie by adding a parabolic reflection surface such that the beam deflector designed to direct light from the light source arrangement as a spherical wave, in order to maximize light reflection within the beam deflector thereby minimizing light loss.

Re claim 5: A first embodiment of Koie fails to teach the beam deflector comprises a transmissive or reflective diffractive element.  
A second Embodiment of Koie teaches the beam deflection portion (24, fig. 13) comprises a transmissive or reflective diffractive element (diffraction light … should be reflected, see Col. 11 lines 35-65).  
Therefore, in view of Koie, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the beam deflection portion of Koie a reflective diffractive element, in order to maximize light transmission into the light guiding member.

Re claim 8: Koie teaches the beam deflector (4, 8, fig. 2) is designed to direct at least one part of the light (light from 4c, fig. 2) from the light source arrangement (5, fig. 2) to the hologram (3, fig. 2) via a reflection at one side (side of 2 facing 1, fig. 2) of the light-guiding body (2, fig. 2).  
Re claim 9: Koie teaches the side (side of 2 facing 1, fig. 2) comprises a side of the light-guiding body (top side of 2, fig. 1) located opposite the hologram (3, fig. 2).

Re claim 10: Koie teaches the hologram (3, fig. 2) has a portion of reduced efficiency (portion 3 would have some reduced efficiency in lighting since it is further from the light source 5 and light is reflected at 3 and some absorption of light must occur during reflection), wherein the light-guiding body (2) is configured to direct non-diffracted light from the portion of reduced efficiency to a further portion of the hologram (entire hologram 3 is illuminated therefore it can direct non-diffracted light to further portion of 3).

Re claim 11: Koie fails to teach the light-guiding body has a curved light input coupling face for coupling in light from the light source, wherein a center of curvature of the light input coupling face is located at the location of a light source of the light source arrangement.  
Lee teaches a light-guiding body (20, fig. 4) has a curved light input coupling face (23, fig. 4) coupling in light from the light source (11, fig. 4), wherein a center of the curvature of the light input coupling face (center of 23, fig. 4) is located at the location of a light source (11) of the light source arrangement (see fig. 4).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a curved light input coupling face for coupling in light from the light source in the light-guiding body of Koie such that a center of curvature of the light input coupling face is located at the location of a light source of 
Re claim 12: Koie fails to teach the light-guiding body has a curved light input coupling face for coupling in light from the light source, wherein a combination of the curved light input coupling face and the beam deflector is designed to direct light coming from the light source arrangement as spherical wave onto the hologram as a plane wave.  
Lee teaches a light-guiding body (20, fig. 4) has a curved light input coupling face (23, fig. 4) for coupling in light from the light source (11, fig. 4), wherein a combination of the curved light input coupling face (23) and the beam deflection portion (21, fig. 4) is designed to direct light coming from the light source arrangement (11) as spherical wave onto the prism (91, fig. 10) as a plane wave (parallel light reflected off 21, fig. 4). 
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a curved light input coupling face for coupling in light from the light source in the light-guiding body of Koie such that a combination of the curved light input coupling face and the beam deflection portion is designed to direct light coming from the light source arrangement as spherical wave onto the hologram as a plane wave, in order to improve condensing light into the light guide member thereby increasing the lighting efficiency of the light emitting device.

Re claim 14: Koie fails to teach the light-guiding body has in a light-guiding core a refractive index that differs from 1.  


Re claim 15: Koie teaches the light source arrangement (5, fig. 2) is formed by one or more approximate point light sources (5).

Re claim 16: Koie fails to teach conversion of spherical waves to planar waves occurs within the light-guiding body.  
Lee teaches conversion of spherical waves (waves from 11 are spherical since LEDs have lambertian light distribution, fig. 4) to planar waves (parallel planar waves, fig. 4) occurs within the light-guiding body (20, fig. 4).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the light guiding body of Koie to include the parabolic reflection surface of Lee such that conversion of spherical waves to planar waves occurs within the light-guiding body, in order to collimate light from the light source thereby increasing the light output by minimizing light leakage.

Re claim 17: Koie fails to teach conversion of spherical waves to planar waves occurs after the spherical waves enter the light-guiding body.  

Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the light guiding body of Koie to include the parabolic reflection surface of Lee such that conversion of spherical waves to planar waves occurs after the spherical waves enter the light-guiding body, in order to collimate light from the light source thereby increasing the light output by minimizing light leakage.

Re claim 19: Koie teaches the light-guiding body (2, fig. 2) includes a plane (horizontal plane of 2, fig. 2) for incoupling of light (see fig. 2), said plane parallel (horizontal plane of 2) to a plane of the reflection hologram (plane 3, fig. 2).  

Re claim 21: Koie fails to teach the beam deflector is formed within the light-guiding body.  
Lee teaches a beam deflector (21, fig. 4) is formed within the light guiding body (20, fig. 4).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the beam deflector with the light-guiding body such that the beam deflector is formed within the light-guiding body, in order to minimize light loss at the interface of the beam deflector and light guiding body thereby increasing light transmission.

Re claim 22: Koie teaches a light-emitting device for a vehicle, comprising: a reflection hologram (3, fig. 2) having a first surface (top surface of 3, fig. 2) and a second surface (bottom surface of 3, fig. 2) disposed opposite the first surface (see fig. 2) , wherein the reflection hologram (3) divides an area into a first half space (upper half space above 3, fig. 2) and a second half space (bottom half space below 3, fig. 2), the first half-space adjacent the first surface and the second half-space adjacent the second surface (see annotated fig. 2), a light source arrangement (5, fig. 2) configured to emit light in the direction of the first half-space (light from 5 is directed toward the lower half space of 5, see annotated fig. 2), and a light-guiding body (2, fig. 2) with a beam deflector (4, 8, fig. 2), which is configured to direct  (light from 5 directed toward upper half space of 3, see annotated fig. 2) the light from the light source arrangement (5) in the direction of the second half-space (see annotated fig. 2) onto the hologram (3), wherein the reflection hologram (3) is configured to produce a light-emission signature (F, fig. 2) during illumination in a direction that faces in the second half-space (see annotated fig. 2), and wherein the beam deflector (4, 8) is designed to direct light coming from the light source arrangement (5) onto the hologram (3) as a plane wave (light wave of light from 5a passes through 4 as a planar wave, fig. 2).     
However, Koie is silent about the beam deflector designed to direct light from the light source arrangement as a spherical wave.
Lee teaches a beam deflector (21, fig. 4) designed to direct light from the light source arrangement (11, fig. 1) as a spherical wave (light from LED 11 has a spherical lambertian distribution) (see also fig. 3).
.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Koie et al. (US 5,634,708) in view of Lee et al. (US 2006/0203486) as applied to claim 1 above, and further in view of Hewitt (US 6,062,710).
Re claim 3: Koie in view of Lee fails to teach the beam deflector comprises a curved mirror.  
Hewitt teaches a beam deflector (30, fig. 8) comprises a curved mirror (curved mirror, see Col. 5 lines 3-8).
Therefore, in view of Hewitt, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a curved mirror to the beam deflection portion of Koie, in order to maximize light transmission into the light guiding member.

Re claim 4: Koie in view of Lee fails to teach the mirror comprises a portion of a parabolic mirror.  
Hewitt teaches the mirror (30, fig. 8) comprises a portion of a parabolic mirror (curved mirror, see Col. 5 lines 3-8).
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koie et al. (US 5,634,708) in view of Lee et al. (US 2006/0203486) as applied to claim 1 above, and further in view of Fiorentino et al. (US 2014/0268867) (hereinafter Fiorentino).
Re claim 18: Koie in view of Lee fails to teach conversion of spherical waves to planar waves occurs in a region between the light source arrangement and the reflection hologram.  
Fiorentino teaches conversion of spherical waves (light from 120 converted into collimated light by 150, fig. 4) to planar waves occurs in a region (region of 150, fig. 4) between the light source arrangement (120, fig. 4) and the reflector (130, fig. 3).  
Therefore, in view of Fiorentino, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the light guiding body of Koie such that conversion of spherical waves to planar waves occurs in a region between the light source arrangement and the reflection hologram, in order to collimate light from the light source thereby increasing the light output by minimizing light leakage

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claims 6-7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art taken as a whole does not show nor suggest the light source arrangement comprises a plurality of light sources, wherein the beam deflector comprises separate portions for the plurality of light sources, each of the separate portions arranged immediately adjacent to each other on the same beam deflector with respect to claim 6; as specifically called for in the claimed combinations.
Claim 7 and 20 are allowable since it is dependent upon claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (US 5,106,174), Smith et al. (US 5,101,193) and Mukhtarov et al. (US 2015/0220058) disclose a similar light-emitting device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENG SONG/Primary Examiner, Art Unit 2875